Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
           Claims 1 and 15 are the independent claims under consideration in this Office Action.  
	Claims 2-14 and 16-18 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to this claim, the word “collinearly” is unclear, especially when referring to the panel in this claim.  It seems the previous first panel includes the finger.  In this claim the second includes the finger?  This should be cleared up.  Also, does this refer 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-5, 7-12 and 15-17 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Zhao (WO 2011026433 A1).
          Zhao teaches a garment hanger.  The hanger comprises a hook for receiving a rod and a neck and shoulder portion 2 with two side extending arms 21 and 21’ (figure 3 and 4, for example).  Each side arm includes planar panels or front and back surfaces and a thickness forming a top panel extending from the hook to the free ends of the arms along an upper surface thereof.  Each arm includes an indentation or rearward recess 22 provided extending from one of the panels towards the opposite panel or surface in the “width” or “depth” direction of the hanger arm.  Each indentation includes an open end facing toward the free ends of the arms and is attached to the arm for .  
          Claims 1-3, 7-16 and 18 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Fuller et al. (2,846,128).
          Fuller et al. teaches a garment hanger.  The hanger comprises a hook for receiving a rod and a neck and shoulder portion 13 and 12 with two side extending arms 10 and 10’ (figure 1, for example).  A trousers bar is provided extending along the bottom of the hanger attached at each free end of the arms.  Each side arm includes planar panels or front and back surfaces and a thickness forming a top panel extending from the hook to the ends of the arms along an upper surface thereof.  Each arm includes an indentation or rearward recess 24 (figure 1 or 3, for example) provided extending from one of the panels towards the opposite panel or surface in the “width” or “depth” direction of the hanger arm.  Each indentation includes an open end facing .    
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao or Fuller et al., each individually, in view of Dooling (D426, 389).
          Zhao and Fuller et al., each individually, discloses the invention as claimed.  Zhao and Fuller et al., each, teach garment hangers including indentations and fingers for holding garments. However, neither Zhao nor Fuller et al. suggest providing a garment hanger molded from a single piece of material.
          Dooling teaches a garment hanger including a hook, neck and shoulder portions and two depending arms.  Further, Dooling teaches indentations and fingers overlying the indentations.  The garment hanger is formed of a single molded material.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the garment hanger of Zhao and Fuller et al., each, of a single molded material.  Forming such hangers would allow a lighter weight hanger and a more economical build.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,631,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freeman, Broussard, Incampo and Hale illustrate garment hangers including indentations and fingers.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732